DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 2-3 have been cancelled. Claims 1 and 4-7 have been amended.  Claims 1 and 4-7 are now pending. This Office action is in response to amendments and arguments received on March 2nd, 2022. 
Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Fushiki et al. (US 20100051359 A1) herein “Fushiki” and Verbrugge et al. (US 20080011528 A1), herein “Verbrugge” and Symanow et al. (US 20180056790 A1) herein “Symanow”.
Fushiki discloses a power generation system of a work vehicle, as detailed in the prior Office Action dated December 15th, 2021. However, Fushiki does not disclose or suggest wherein, if the travel mode is the powering mode and a first voltage value detected at the first voltage detector is greater than a first threshold value, and if the travel mode is the regeneration mode and the first voltage value is greater than a second threshold value, the controller drives the voltage step down converter to provide electric power from the first electric circuit to the second electric circuit. Therefore claim 1 is allowable over Fushiki.
th, 2021. However, Verbrugge does not teach or suggest the limitations above, and therefore claim 1 is allowable over Verbrugge.
Symanow also teaches features of a power generation system of a work vehicle, as detailed in the prior Office Action dated December 15th, 2021. Verbrugge teaches in response to a difference between the amount of power, P.sub.regen.sub._.sub.total generated during a given regenerative braking event and the sum of an amount of power, P.sub.HV.sub._.sub.loads consumed by the high voltage loads 46 and the charge power limit, P.sub.batt.sub._.sub.lim associated with the traction battery 24 being greater than a predefined threshold, the system controller 48 may be configured to issue one or more commands such that at least a portion of the generated power, P.sub.regen.sub._.sub.total in excess of the sum is directed to one or more systems operating on the low voltage bus 56. However, this does not explicitly teach or suggest if the travel mode is the powering mode and a first voltage (that is separate and distinct from the second threshold value) driv[ing] the voltage step down converter to provide electric power from the first electric circuit to the second electric circuit. Therefore claim 1 is allowable over Symanow.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claim 1 at the time of filing. Therefore claim 1 is found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore, dependent claims 4-7 and any claims that depend there from are also found to contain allowable subject matter.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 


/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

March 8th, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669